DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3 and 5 are objected to because of the following informalities: 
In claim 3, line 2 “second frustoconical portions (4, 5) define” should read --second frustoconical portions (4, 5) each define--;
In claim 3, line 4 “during the insertion of the cannula (1), said ends with a larger” should read --during insertion of the cannula (1), said ends with the larger--; 
In claim 3, line 5 “during the removal” should read --during removal--;
In claim 3, line 6 “ends with a larger” should read --ends with the larger--;
In claim 5, line 2 “a larger diameter” should read -- the larger diameter--;
In claim 5, line 3 “with a larger” should read --with the larger--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nihouarn (FR 2889052 A1).
Referring to claim 1: Nihouarn teaches an artificial insemination device for animals (see translation page 1, lines 13-20), comprising: a cannula (see figures 16-17, #4)); an insertion tip (see figures 16-17, #41) placed on one of the ends of the cannula, said insertion tip having one or more holes (see figures 16-17; translation page 4, lines 160-163); and a fixing element (see figures 16-17, #5) placed on the cannula, characterised in that said fixing element comprises a tubular portion (see figures 16-17; wherein portions 5a/5b are connected to the tubular portion), a first frustoconical portion (see figures 16-17, #5b) and a second frustoconical portion (figures 16-17, #5a; translation page 7, lines 249-257).
Referring to claim 2: Nihouarn further teaches said first and second frustoconical portions are made from a flexible material (see figures 16-17; translation page 5, line 204-page 6, line 211).
	Referring to claim 3: Nihouarn further teaches said first and second frustoconical portions define an end with a larger diameter and an end with a smaller diameter (see figures 16--17; wherein the smaller diameter end is connected to the tubular portion), such that during the insertion of the cannula, said ends with a larger diameter are farther from the insertion tip (see figure 16) and during the removal of the cannula, said ends with a larger diameter are closer to 
Referring to claim 4: Nihouarn further teaches said cannula comprises an indication of insertion (see figures 5-6, #43; translation page 5, lines 194-196).
	Referring to claim 5: Nihouarn further teaches the diameter of the end with a larger diameter of the first frustoconical portion is smaller than the diameter of the end with a larger diameter of the second frustoconical portion (see figure 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nihouarn, as applied to claim 5 above.
Referring to claim 6: Nihouarn further teaches said second frustoconical portion is arranged closer to the insertion tip than said first frustoconical portion (see figures 16-17) but is silent to the first frustoconical portion being closer to the insertion tip than the second frustoconical portion. It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to modify the arrangement of the first and second frustoconical portions of Nihouarn such that the first frustoconical portion is closer to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791